Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2015

                                     No. 04-15-00392-CV

                                      Joyce Ann SARRO,
                                          Appellants

                                               v.

                                     Michael A. SARRO,
                                         Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 1998-CI-03821
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER

       The reporter’s record was due to be filed with this court on July 30, 2015. See TEX. R.
APP. P. 35.1. On August 3, 2015, court reporter Maria E. Fattahi filed a notification of late
record. She stated she was not timely notified of the notice of appeal, see id. R. 25.1(f),
34.6(b)(1), and she indicated the twenty-page record could be completed by August 31, 2015.
       The request for additional time to file the reporter’s record is GRANTED IN PART. We
ORDER court reporter Maria E. Fattahi to file the reporter’s record with this court by August 21,
2015. See id. R. 35.3(c).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court